Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 22, 2016

                                            No. 04-16-00522-CR

                                 IN RE Daniel GUTIERREZ-LOPEZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On August 15, 2016, Relator filed a petition for writ of mandamus, contending the trial
court has refused to rule upon a motion filed with the court in June, 2016. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than September 6, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4. It is so ORDERED on
August 22, 2016.



                                                        PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013CR7741, styled State of Texas v. Daniel Gutierrez-Lopez, pending in
the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.